DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6, 7, 9, and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahmed (2020/0170885).
Regarding claim 1, Ahmed teaches a method comprising: 
positioning a pill on a portion of a first housing 106 of a pill splitter, with the pill being positioned above a first blade 112 of the pill splitter that is secured to the first housing; and 
with the pill positioned on the portion of the first housing, manually pushing a second housing 103 of the pill splitter downward toward a bottom of the first housing from an open position toward a closed position in which one or both of the second housing and the first housing comprise one or more surfaces that define a pill container space that contains the pill, with a second blade 109 being secured to the second housing, and with the pushing of the second housing downward toward the closed position splitting the pill by bringing the second blade toward the first blade with both a cutting edge of the second blade and a cutting edge of the first blade cutting into the pill;
wherein the pushing of the second housing downward comprises sliding the second housing along the first housing in a linear direction.
See Figs. 1, 6, and 8.
Regarding claim 3, the second housing 103 being fully detached from the first housing 106 is best seen in Fig. 4.
Regarding claim 4, the second housing 103 forming a lid on the first housing 106 is best seen in Fig. 1.
Regarding claim 6, a positioning device (135, 137) is best seen in Fig. 7.
Regarding claim 7, a pill positioner (139, 141, 135, 137) is best seen in Figs. 8-9.  The pill positioner moves relative to a platform (horizontal base and vertical legs) the first housing during the pivoting movement of the levers (139, 141).
Regarding claim 9, a platform (135, 137) is best seen in Fig. 8.
Regarding claim 23, the second housing moving downward relative to the first blade is best seen in Fig. 6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed (2020/0170885).
Ahmed teaches the invention substantially as claimed except for the hardness of the blades.  It would have been obvious to one skilled in the art before the effective filling date of the claimed invention to make the blades having a hardness number greater than a hardness number of the housing portions for prolonging the life of the blade.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claims 8, 10, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 24-33 are allowed.
Response to Arguments
Applicant's arguments filed 05/13/2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument with respect to Ahmed, the embodiment in Fig. 8 is capable of breaking a pill in a vertical position due to the pill support (135, 137).  The embodiment in Fig. 1 is capable of breaking a pill in a vertical position when the pill is positioned horizontally.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H NGUYEN/Examiner, Art Unit 3724